                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTONIO JONES                                        :     CIVIL ACTION
                                                     :
         v.                                          :
                                                     :
WAYNE J. GAVIN, and THE                              :
ATTORNEY GENERAL OF                                  :
THE UNITED STATES                                    :     NO. 14-804

                                     MEMORANDUM OPINION

Savage, J.                                                                     August 20, 2019

         In this § 2254 habeas case arising out of his murder conviction, state prisoner

Antonio Jones claims that his trial counsel was ineffective for failing to impeach two

Commonwealth eyewitnesses who identified him as the shooter of the victim. Both

eyewitnesses had previously given statements undermining their identification of Jones

as the shooter, but trial counsel did not present that evidence to the jury. Jones argues

that his trial counsel was ineffective for failing to call two police officers to testify about the

statements those witnesses had given that contradicted or significantly undermined their

trial testimony.

         During state post-conviction proceedings, Jones repeatedly attempted to raise the

same ineffective assistance claim. After his counsel failed to raise the claim, Jones filed

a pro se application to remand and for appointment of new counsel. The Superior Court,

following its Battle procedure, 1 vacated the lower court’s order denying PCRA relief and

remanded for an evidentiary hearing. Two years later, abrogating the Battle procedure,

the Pennsylvania Supreme Court vacated that order. Comm. v. Jette, 23 A.3d 1032,


1   Comm. v. Battle, 879 A.2d 266 (Pa. Super. Ct. 2005).
1034-35 (Pa. 2011). As a result, despite his persistent efforts throughout the post-

conviction process, Jones has never had a merits determination of his ineffectiveness of

trial counsel claim.

       Jones contends that his claim was barred by an inadequate state procedural rule

and should be reviewed on the merits. Alternatively, he argues procedural default of his

underlying claim of ineffective assistance of trial counsel is excused under Martinez v.

Ryan, 566 U.S. 1 (2012).

       We conclude that procedural default of the ineffectiveness of trial counsel claim is

excused under both the inadequate state procedural rule and Martinez. Upon review of

the underlying claim, we find that trial counsel’s performance was deficient and Jones

was prejudiced as a result because there is a reasonable probability that the outcome of

the trial would have been different. Therefore, we shall conditionally grant a writ of habeas

corpus.

                                   Factual Background

       On the morning of February 14, 1999, fifteen-year-old Christopher McClain was

shot and killed while sitting in a parked car with two other teenagers, Kenyatta Rucker

and Charles Lyles. McClain was in the driver’s seat, Lyles in the front passenger seat,

and Rucker in the rear seat behind McClain.

       McClain had driven to 715 Clearfield Street with Rucker, Lyles, and Jennifer Osorio

to pick up Osorio’s baby from the home of Marques Riggins, the child’s father. Shortly

after Osorio went into the home, three males walked out of an alley and passed McClain’s

parked car. One of them asked the occupants if they wanted to buy weed. When the




                                             2
boys in the car declined, one of the males on the street started shooting.              Rucker and

Lyles both ran to Riggins’s house to call the police.

          The police arrived at the scene within minutes. The first two officers to respond

tended to McClain, who was still alive but unconscious. Those officers transported him

to Temple University Hospital. Other officers arrived and interviewed witnesses. 2 Officer

Walter Brennan spoke with Lyles, the victim’s cousin, who was “screaming & crying”. 3

Lyles told Officer Brennan that three black males had approached the car and one of

them started shooting. Officer Brennan recorded Lyles’s description of what had

happened and what the three males had done:

                  #1 was wearing a yellow jump suit with a blue hoodie.
                  Med complexion, 5’10” – 6’0”, he had no hat, was the shooter
                  + he fled on foot East on Clearfield toward Kensington. #2
                  dressed all in black. #3 He could give no information on.

                  ...

                  He said that the deceased was his cousin. He said they were
                  sitting in his cousin’s car waiting for the deceased (sic)
                  girlfriend when the three males approached + asked the
                  deceased if he wanted to buy some pot. He told them no + the
                  three males walked towards Kensington Ave when the male
                  in yellow spun around + started shooting. He ducked
                  down under the dash board. When the shooting stopped
                  he shook his cousin to get out of there when he noticed that
                  he was bleeding from the head. 4




2 Sep. 12, 2000 Trial Transcript (“9/12/00 Tr.”) at 23-33 (ECF 43-4); Sgt. Scott Bradley Investigative
Interview Record (“IIR”) at 1 (ECF 43-24); P/O Richard Boettinger IIR at 1 (ECF 43-22).
3   P/O Walter Brennan IIR at 2, 4 (ECF 43-25).
4   Id. at 2, 3 (emphasis added).


                                                  3
          Sergeant Scott Bradley spoke with Rucker at the crime scene. Rucker told him

that he had been in the car and had seen the shooters. Sergeant Bradley recorded what

Rucker told him:

                  He stated that there were three males, and that they fled on
                  foot Eastbound on Clearfield St. He said that the males
                  approached them in the car, and the males came up to them,
                  and there was a short conversation about weed, and then they
                  left, and then they came back and they started to shoot. He
                  didn’t say how many had guns. He said that one of them had
                  a yellow jump suit on. 5

          Based on the statements of Rucker and Lyles, police radio broadcasted flash

information. It reported several black males running from the scene east on Clearfield

Street toward Custer Street, one of whom was wearing “some kind of jumpsuit or work

suit.”

          Sergeant Bradley also interviewed Rhonda Riggins, the victim’s cousin, who did

not see the shooting but saw the shooters shortly beforehand. She told several police

officers that the shooters were “Khalil” and “Ed.” 6

          Marques Riggins, Rhonda’s brother, reported that he saw Khalil Rippy and Edward

Thomas running from the scene immediately after the shooting. He told the police that

Rippy and Thomas were brothers who sold drugs at Custer and Clearfield Streets, around

the corner from the shooting. He did not mention a third man. 7




5   Bradley IIR at 2 (ECF 43-24) (emphasis added).
6   Id.; P/O Francis Beveridge IIR at 1 (ECF 43-21); P/O Michael Browne IIR at 1 (ECF 43-26).
7   Boettinger IIR at 2 (ECF 43-22); 9/12/00 Tr. at 33-34 (ECF 43-4).


                                                      4
            Rucker, Lyles and Marquis Riggins were taken to a police station where they gave

statements to detectives that afternoon. Those statements were not consistent with the

ones they had made earlier at the scene.

            Lyles gave different descriptions of the shooter and his companions than he had

at the scene immediately after the shooting. At the station, Lyles said two males came

out of the alley. The light-skinned one asked “if we was looking for … weed” and then

“the light skinned guy pulled out a gun. I ducked under the dash when I saw the gun. I

thought PHER saw it too. Then I heard 2 shots . . . .” 8 Lyles described the two males.

According to Lyles the light-skinned male with the gun was 17-18 years old, “5’7 [or] 5’8

with a little nappy Afro,” and wearing “a dark blue colored hoody.” The other male was

darker, shorter, and dressed in “black jeans and a black hoody”. 9 From a photo array, he

identified Antonio Jones as the shooter and Edward Thomas as the male with the

shooter. 10 He said nothing about a yellow jumpsuit or a third male as he had told Officer

Brennan earlier.

            Rucker’s statement to detectives was also inconsistent with what he had described

earlier at the scene. He had told Sergeant Bradley that morning that there were three

males present at the time of the shooting and one wore a yellow jumpsuit. In his afternoon

statement, Rucker did not mention anyone wearing a yellow jumpsuit. He stated:

                  Two of the three boys from the other block came out of the
                  alleyway and stood across from our car. The dark skinned boy
                  asked if we wanted weed Man-Man said No. Then the light



8   Det. Peterman IIR at 2-3 (ECF 43-14).
9   Id. at 4.
10 Id.   at 6.


                                                5
                 skinned boy just pulled out a gun and started shooting. I heard
                 a couple shots and I ducked down.... 11

       As Lyles did, Rucker identified Antonio Jones as the shooter from a photo array.

He also identified Khalil Rippy as one of the three males and Edward Thomas as the

person who tried to sell them weed. He stated Rippy was not present at the time of the

shooting.

       Edward Thomas was arrested the next day and charged with murder and related

offenses. The charges were later quashed.

       Learning that there was an arrest warrant for him, Jones surrendered to police on

February 18, 1999. He was charged with the murder of Christopher McClain.

       On September 13, 2000, a jury found Jones guilty of third-degree murder, violation

of the Uniform Firearms Act, and possession of an instrument of crime. On December 4,

2000, Jones was sentenced to 15-30 years’ imprisonment on the murder count and a

concurrent term of one to two years’ imprisonment on the remaining counts.

                                       Procedural History

                                         Direct Appeal

       After Jones was sentenced, his trial counsel requested leave to withdraw as

counsel. The trial judge ordered him to file a notice of appeal within thirty days before

withdrawing. Despite the judge’s clear instructions, trial counsel did not file a notice of

appeal. On June 25, 2001, less than seven months later, Jones filed a pro se PCRA

petition requesting the court to reinstate his direct appellate rights.       The trial court

reinstated his appellate rights and appointed counsel.



11 Bamberski   IIR at 2 (ECF 43-19).


                                               6
          Appellate counsel raised only sufficiency and weight of the evidence claims.

Addressing the merits of only the sufficiency of the evidence claim, the Superior Court

affirmed the conviction and sentence on December 19, 2003, in an unpublished

memorandum opinion. 12 The Pennsylvania Supreme Court denied allocatur on June 30,

2004. 13

                                          PCRA Proceedings

          Jones filed a timely pro se PCRA petition on December 6, 2004, raising several

ineffective assistance of counsel claims. 14 One was that trial counsel failed to preserve

a weight of the evidence claim. He based this argument on the inconsistencies between

Rucker’s and Lyles’s trial testimony and their crime scene statements to Sergeant Bradley

and Officer Brennan.

          After PCRA counsel was appointed and before the PCRA Court considered the

petition, Jones filed a pro se request to amend his PCRA petition to add the additional

claim that trial counsel was ineffective for failing to impeach Rucker and Lyles with

extrinsic evidence of their prior inconsistent statements. 15 The PCRA Court did not rule

on his request to amend.

          On June 14, 2006, PCRA counsel filed an amended PCRA petition. He did not

include the claim Jones wanted to make. He raised only the following two claims:




12   Comm. v. Jones, 844 A.2d 1282 (Pa. Super. Ct. 2003) (“Jones I”).
13   Comm. v. Jones, 853 A.2d 360 (Pa. 2004) (“Jones II”.
14 This was Jones’s first merits post-conviction petition. The prior petition sought only reinstatement of his
right to file a direct appeal.
15 Jones filed his Request for Leave To Amend Petition Under The Post Conviction Relief Act on April 18,

2005.


                                                      7
             1.     Trial and appellate counsel were ineffective for failing
                    to raise and preserve a weight of the evidence
                    challenge; and

             2.     Trial and appellate counsel were ineffective for failing
                    to investigate and present known alibi witnesses.

      On February 1, 2007, the Commonwealth moved to dismiss, contending that the

claims lacked merit. The PCRA Court filed a Notice of Intent to Dismiss on February 16,

2007. On February 27, 2007, petitioner requested that PCRA counsel be replaced or he

be granted leave to proceed pro se pursuant to Comm. v. Grazier, 713 A.2d 81 (Pa. 1998).

      The PCRA Court, without holding an evidentiary hearing or addressing the request

for a Grazier hearing, denied relief on April 13, 2007. The court ignored the pro se motion

to amend the PCRA petition to include the claim of ineffective assistance of counsel for

failure to use the witnesses’ prior inconsistent statements to impeach their testimony.

      Jones filed a pro se notice of appeal on April 30, 2007. His court-appointed PCRA

counsel also filed a notice of appeal on May 14, 2007, which was docketed in the Superior

Court as a separate action. On June 7, 2007, counsel filed a Concise Statement of

Matters Complained of on Appeal pursuant to Pennsylvania Rule of Appellate Procedure

1925(b) (“1925(b) Statement”) in which he raised the same two issues he had at the

PCRA level. He did not include the third claim Jones had insisted he present.       Jones

then filed a pro se Application for Remand, arguing that the PCRA Court had ignored his

Grazier request to proceed pro se.

      On July 13, 2007, the Superior Court dismissed the pro se appeal, ordered that

the pro se Application for Remand be docketed under the counseled appeal, and

remanded the case to the PCRA Court to hold a Grazier hearing. At the Grazier hearing

on September 28, 2007, Jones stated that he did not wish to represent himself and


                                            8
wanted new counsel appointed. The PCRA Court appointed new counsel to represent

Jones. On November 6, 2007, new counsel filed a 1925(b) Statement, listing the same

two issues prior counsel had in the amended PCRA petition. Like his predecessor, new

counsel did not include the ineffectiveness claim premised on the failure to impeach.

        On November 16, 2007, the PCRA Court issued an opinion rejecting the two claims

counsel had asserted. The court did not address the failure to impeach claim, concluding

that it was waived because it had not been included in the 1925(b) Statement.

        On April 14, 2008, in his appellate brief to the Superior Court, counsel raised only

one issue. He argued that the PCRA Court had erred in denying an evidentiary hearing

on the alibi claim. On May 9, 2008, Jones filed a pro se application to remand and for

appointment of new counsel. He claimed his then-current counsel was ineffective for

failing to include in his 1925(b) Statement the ineffectiveness claim that he had been

trying to raise repeatedly since he filed his pro se motion to amend his April 2005 PCRA

petition. In his application, Jones noted that if counsel had read the transcript of the

Grazier hearing held on September 28, 2007 and reviewed his pro se pleadings, he would

have been alerted to the issue. 16 Counsel then filed a petition to remand for appointment

of appellate counsel.

        On June 11, 2008, pursuant to its Battle procedure, the Superior Court denied

Jones’s pro se application to remand and for appointment of new counsel. Instead, the

court instructed his second PCRA counsel to address Jones’s allegations of appellate

counsel’s ineffectiveness. Counsel’s response was that he “believe[d]” that the failure to

impeach issue had “no merit because this issue was not raised before the PCRA/trial


16 Application   for Remand and Appointment of New Counsel at 2 (ECF 26-5-6).


                                                    9
court and cannot now be raised for the first time on appeal.” 17 It appears PCRA counsel

conflated merits and waiver arguments.

            On November 20, 2008, the Superior Court found that the petition to remand to

appoint new counsel was deficient because it failed to adequately evaluate and analyze

Jones’s ineffectiveness claims. 18 The court noted that Jones was making the same

specific ineffectiveness claim that he had previously made in his April 2005 pro se petition

to amend the PCRA petition to add it. The court also stated that the amended PCRA

petition filed in June 2006 raised “this issue in the context of trial counsel’s ineffectiveness

for failing to preserve a weight of the evidence claim.” 19 Accordingly, the court concluded

that appellate counsel could not “rely on the waiver doctrine.” 20

            Additionally, the Superior Court noted that the PCRA Court’s opinion addressed

the weight of the evidence issue only with respect to Jones’s contention that the two

witnesses lacked credibility because they had been given “deals” on unrelated drug

charges in exchange for their testimony against Jones. This statement is not entirely

accurate. The PCRA Court did examine the weight of the evidence claim in light of the

assertion that the Commonwealth witnesses had not consistently identified Jones as the

shooter. Specifically, after analyzing Lyles’s and Rucker’s testimony, the PCRA Court

concluded that they “never wavered in their identification of Petitioner as the shooter.

Neither man ever identified Petitioner’s cohort, Edward Thomas, as the shooter, but as




17 Pet.   to Remand to the Ct. of Common Pleas for Appt. of New Appellate Counsel at 2 (ECF 26-6).
18   Comm. v. Jones (“Jones III”), 1294 EDA 2007 (Pa. Super Ct. Nov. 20, 2008) (ECF 26-6 at 20).
19 Id.   at 3.
20 Id.   at 7.


                                                    10
the man who asked them if they wanted marijuana. . . . [T]he men testified that within

hours of the shooting each of them had identified Petitioner as the shooter from a photo

array presented to them by the police.” 21

        Because neither the PCRA Court nor counsel in his petition to remand analyzed

the ineffectiveness claim regarding the impeachment of Rucker and Lyles by their prior

inconsistent statements, the Superior Court concluded that the issue “was never properly

presented or reviewed,” and, consequently, it could not “adequately review the

ineffectiveness claim raised in Jones’s pro se petition” and was “left to speculate as to the

alleged prior inconsistent statements.”            It directed counsel to amend the petition to

remand by providing a “careful evaluation” and analysis of Jones’s pro se ineffectiveness

claim “rather than relying on a finding of waiver.” 22

        In response to the Superior Court’s directive, counsel filed a supplemental

amended PCRA petition arguing that Jones’s trial counsel was ineffective when he failed

to call Officer Brennan and Sergeant Bradley who would have impeached and

contradicted the trial testimony of Rucker and Lyles about what the shooter was wearing.

He accurately explained that both witnesses had initially told police there were three

perpetrators and that the shooter wore a yellow jumpsuit, but testified at trial that there

were only two assailants and neither was wearing a jumpsuit. He also noted that Marques

Riggins testified that the person wearing a yellow jumpsuit was not Jones. Counsel




21 Comm.   v. Jones (“Jones IV”), 1294 EDA 2007 at 8-10 (Phila. Ct. Com. Pleas, Nov. 10, 2007).
22 Jones III at 7-8. It appears that the court mistakenly remanded the matter and intended that counsel only

amend his petition for remand.


                                                    11
asserted that the claim of ineffectiveness for failure to impeach the witnesses “has not

been waived by the defendant.” 23

            On April 7, 2009, the Superior Court vacated the order denying PCRA relief. 24

Based on the inconsistencies between the trial testimony of Rucker and Lyles, and their

earlier statements to police, it determined that Jones was entitled to an evidentiary

hearing on the issue of whether trial counsel was ineffective for failing to call the two

police officers to impeach the testimony of the two Commonwealth eyewitnesses with

their prior inconsistent statements. The court noted that although trial counsel was aware

of and suggested during his cross-examination that the two witnesses had given prior

inconsistent statements to police, he did not introduce evidence of those statements to

confirm his suggestion.

            Because “identification [was] the critical issue and the prior inconsistent statement

relate[d] to that identification,” the Superior Court stated that there may have been

ineffectiveness “where that statement would corroborate the defense theory that Jones

was not the shooter and thus change the outcome of trial.” 25 Notably, the court stated:

                    “Had the jury heard this evidence, it may have cast serious
                    doubt on the veracity of the eyewitnesses. Without a hearing
                    on this issue, we are unable to discern whether counsel had a
                    reasonable basis for hinting at this evidence, but not following
                    through with it.” 26




23 Supp.    Am. Pet. Under Post-Conviction Relief Act at 2 and Mem. of Law in Supp. at 1-2 (ECF 26-6).
24   Comm. v. Jones (“Jones V”), 1294 EDA 2007 (Pa. Super Ct., Apr. 7, 2009) (ECF 26-6 at 40).
25 Id. at 3-4 (ECF 26-6 at 42-43). The court noted that a failure to call a particular witness is ineffective if it

is shown that the absent witness’s testimony would have been helpful in establishing the asserted defense.
Id. at 7-8 (citing Comm. v. Durst, 559 A.2d 504, 506 (Pa. 1989)).
26 Id.   at 8 (ECF 26-6 at 47).


                                                        12
Thus, it vacated the order dismissing Jones’s PCRA petition and remanded for an

evidentiary hearing, a hearing that would never take place in state court.

       On April 30, 2009, the Commonwealth filed a petition for allocatur to the

Pennsylvania Supreme Court, arguing that the Battle procedure should be abrogated

because it contravened the Pennsylvania rule barring hybrid representation. Essentially,

the Commonwealth contended that the Superior Court had erred in considering the issue

Jones had raised pro se while represented by counsel. The Supreme Court stayed the

allocatur petition while it considered the validity of the Battle procedure in a pending case,

Comm. v. Jette, 40 EAP 2009. Almost two years later, in Jette, the Supreme Court

invalidated the Battle procedure. Jette, 23 A.3d at 1032. The Jette Court found that the

Superior Court in Battle had misinterpreted the Supreme Court’s decision in Comm. v.

Ellis, 626 A.2d 1137 (Pa. 1993), which had held that a criminal defendant has no right to

hybrid representation in either trial or appellate courts. Jette, 23 A.3d at 1038. It held

that the “Battle Procedure as applied to address pro se claims of appellate counsel’s

ineffectiveness while that counsel is still representing the appellant is in contravention of

this Court’s long-standing policy that precludes hybrid representation.”         Id. at 1036

(citations omitted). Thus, it held that any pro se pleading filed by a represented PCRA

petitioner is to be forwarded to counsel without commentary; and, if counsel still refuses

to address the pro se issues, the petitioner’s only recourse is to proceed pro se or retain

new counsel. Id. at 1042.

       On September 14, 2011, in Jones’s case, the Supreme Court granted the

Commonwealth’s petition for allowance of appeal, vacated the Superior Court’s April 2009

decision, and remanded the case for reconsideration in light of Jette. On July 20, 2012,



                                             13
the Superior Court again vacated the lower court’s order denying PCRA relief, concluding

that the Superior Court had met the requirements of Jette in its April 2009 decision.

       The Commonwealth again sought allowance of appeal in the Pennsylvania

Supreme Court, which granted allocatur, vacated the Superior Court’s July 2012 decision,

and remanded the case again for reconsideration in light of Jette. The Supreme Court

explained:

                 [T]he Superior Court’s November 20, 2008 and April 7, 2009
                 decisions did not exercise the judicial restraint dictated by
                 Jette. Rather than simply forwarding [petitioner’s] pro se
                 filings [to his attorney] as Jette would dictate, the Superior
                 Court took the additional Battle step of ordering counsel to
                 submit a petition for remands [sic], which the court then
                 evaluated. When that court-ordered response by counsel was
                 deemed insufficient, the Superior Court took the further step
                 of ordering counsel to submit yet another petition for remand.
                 Upon evaluating the new petition, the court remanded both for
                 an evidentiary hearing and to appoint new counsel. Those
                 directives did not comport with our Jette directive that,
                 following the forwarding of pro se filings to counsel, the court
                 is to take no other action unless counsel forwards a motion.
                 The remand petitions forwarded by counsel here were
                 required by the Superior Court, employ[ing] the since-
                 disapproved procedure in Battle.

Comm. v. Jones, 58 A.3d 751, 751 (Pa. 2012). The Supreme Court instructed the

Superior Court to limit its review to the issue originally presented in the appellate brief.

Id. at 752. It effectively barred the PCRA Court from considering the ineffectiveness claim

Jones had been pressing for over eight years.

       On June 7, 2013, the Superior Court issued a decision affirming the order of the

PCRA Court denying PCRA relief. 27 In its opinion, the court examined only the original

issue raised in the counseled brief on PCRA appeal, namely, that trial counsel was


27 Comm.   v. Jones (“Jones VI”), 82 A.3d 456 (Pa. Super. Ct. 2013).


                                                    14
ineffective for failing to investigate and present known alibi witnesses. The Superior Court

agreed with the PCRA Court that the alibi claim lacked merit. Jones’s petition for allocatur

was denied on October 13, 2013. 28 Thus, the Pennsylvania courts have never decided

whether trial counsel was ineffective for failing to impeach the Commonwealth’s

identification witnesses by their prior inconsistent statements -- the issue Jones has

continually attempted to present since seeking to amend his first PCRA petition.

                                     Federal Habeas Proceedings

           Jones filed his timely pro se habeas petition, raising the following claims:

                   (1)     Trial counsel was ineffective for failing to impeach the
                           two Commonwealth witnesses, Lyles and Rucker, with
                           prior inconsistent statements that contradicted their
                           trial testimony regarding their identification of the
                           petitioner as the shooter.

                   (2)     Jones was denied due process because the evidence,
                           based on Lyles’s and Rucker’s faulty identification of
                           Jones as the shooter, was insufficient to support his
                           conviction. 29

           In response, the Commonwealth argued that the first claim was unexhausted,

procedurally defaulted and meritless. It contends that despite Jones’s assertion that he

had raised the issue in his pro se PCRA petition, he did not raise it in his initial pro se

PCRA petition as an ineffective assistance of counsel claim. Nor was it raised in the

amended PCRA petition filed by his appointed PCRA counsel. The Commonwealth also

noted that Jones’s second PCRA counsel declined to identify the issue in the Rule

1925(b) Statement and his brief.               As to the second claim that the evidence was




28   Comm. v. Jones (“Jones VII”), 78 A.3d 1090 (Pa. Oct. 29, 2013) (table).
29 Pet.   for Writ of Habeas Corpus (ECF 1).


                                                      15
constitutionally insufficient to sustain the conviction, the Commonwealth argues it must

fail because the Superior Court’s decision finding the evidence sufficient was plainly

reasonable. 30

           Magistrate Judge Sitarski, to whom the petition was referred for a report and

recommendation, appointed counsel and ordered an evidentiary hearing on the

ineffective assistance of counsel claim. In his counseled brief, 31 Jones argued that PCRA

counsel’s failure to raise the ineffective assistance of counsel claim during the initial

PCRA proceedings constituted cause and prejudice to overcome the procedural default

of his constitutional claim. In a supplemental brief, Jones contended alternatively that the

Jette rule that barred him from obtaining review of his claim by the PCRA Court was

inadequate.

           On June 17, 2015, the magistrate judge conducted an evidentiary hearing

regarding the claims that trial counsel was ineffective for failing to impeach the

Commonwealth’s eyewitnesses with their prior inconsistent statements, and the

allegation that PCRA counsel was ineffective for failing to raise and litigate the

ineffectiveness for failure to impeach claim. Both attorneys testified at the hearing. In his

post-hearing brief, Jones contended that he established cause and prejudice to overcome

procedural default of his ineffectiveness claim under Martinez, because he had

demonstrated that counsel in the initial-review collateral proceeding, where the claim

should have been raised, was ineffective under Strickland v. Washington, 466 U.S. 668




30 Resp.   to Pet. Writ of Habeas Corpus (ECF 20).
31 Jones chose not to proceed on his second claim for relief regarding the sufficiency of the evidence. Mem.

of Law in Supp. of Pet. for Writ of Habeas Corpus at 1 n.1 (ECF 25).


                                                     16
(1984), and the underlying ineffective assistance of trial counsel claim was substantial

because it has merit. 32

            Magistrate Judge Sitarski, in a thorough and thoughtful report, recommended that

the habeas petition be denied. She concluded that Martinez did not excuse the default

because the ineffectiveness claim was not substantial and PCRA counsel was not

ineffective. 33 She found that trial counsel engaged in “active and capable advocacy,” and

his failure to call the police officers for impeachment purposes did not have an objectively

unreasonable basis. Similarly, she found that PCRA counsel’s representation was not

constitutionally ineffective under Strickland when he failed to raise the defaulted claim of

ineffective assistance of trial counsel.

            Magistrate Judge Sitarski also rejected Jones’s alternative ground to excuse the

procedural default of his claim on the basis that the Jette rule was an inadequate bar. She

found that because Jones conceded that his claim of ineffective assistance of counsel for

failure to impeach was not exhausted in state court, his inadequate bar argument was

inconsistent with his other stated ground to excuse the default of his claim for relief.

                                                    Analysis

                   The Exhaustion Requirement and Procedural Default Doctrine

            Before the federal court may consider a habeas petitioner’s federal claim, the

petitioner must exhaust his state court remedies. 28 U.S.C. § 2254(b)(1). To exhaust a

claim, the state prisoner must demonstrate that each of his claims was “fairly presented”




32 Pet.’s   Post-Hearing Brief at 17 (ECF 49). We agree that the sufficiency of the evidence claim is meritless.
33 R&R   at 41-49 & n.18 (ECF 51).


                                                        17
to the state court before bringing it in federal court. Baldwin v. Reese, 541 U.S. 27, 29

(2004); Duncan v. Henry, 513 U.S. 364, 365-66 (1995) (per curiam).

         When a petitioner fails to demonstrate that he has exhausted his available state

remedies, his unexhausted claims must be dismissed. Coleman v. Thompson, 501 U.S.

722, 731 (1991) (citations omitted). However, if state law clearly bars further state court

review of an unexhausted claim, the federal court will excuse the failure to exhaust under

28 U.S.C. § 2254(b)(1)(B)(i) and consider the claim “not unexhausted” where there is

technically a lack of available state corrective process. Wenger v. Frank, 266 F.3d 218,

223 (3d Cir. 2001). A procedurally defaulted claim may be considered in a federal habeas

petition only if there is a basis for excusing the default. Id.

         A claim may be procedurally defaulted where a petitioner fairly presents it to the

state courts, but the last state court to which the claim was presented declines to address

it on the merits and denies it because of an “independent and adequate state procedural

rule.”   See, e.g., Rolan v. Coleman, 680 F.3d 311, 317 (3d Cir. 2012).             A rule is

“independent” if it is not dependent on any federal constitutional question. See Johnson

v. Pinchak, 392 F.3d 551, 557 (3d Cir. 2004). It is “adequate” if it was “‘firmly established,

readily ascertainable, and regularly followed at the time of the purported default.’” Leyva

v. Williams, 504 F.3d 357, 366 (3d Cir. 2007) (quoting Szuchon v. Lehman, 273 F.3d 299,

325, 327 (3d Cir. 2001)). These conditions must have existed at the time of the purported

procedural error that led to the eventual state court bar against the petitioner’s claim, not

when the state court actually holds the claim barred. Ford v. Georgia, 498 U.S. 411, 423-

24 (1991).




                                              18
      Jones concedes his ineffectiveness of counsel claim is procedurally defaulted. He

contends that the reason his claim was not decided on the merits is because the

Pennsylvania rule barring review was not adequate. He also argues that the procedural

default is excused under Martinez.

                             Jones’s Inadequate Bar Claim

      The ineffectiveness claim was procedurally defaulted because it was not raised in

the state court proceedings. It was not raised because PCRA counsel failed to raise it,

not because Jones failed to do so. Jones repeatedly sought to present the claim by filing

his own pleadings.

      To assert his claim of ineffective assistance of counsel, Jones followed and the

Superior Court applied the Battle procedure, requiring post-conviction counsel to cite the

alleged ineffectiveness and to report his evaluation of the pro se claim. Pursuant to its

established Battle procedure, the Superior Court, after considering counsel’s evaluation,

was required to either appoint new counsel or direct the defendant to proceed pro se or

with retained counsel.

      While Jones was pursuing his claim via the Battle procedure, the Pennsylvania

Supreme Court abrogated the procedure. Jette, 23 A.3d at 1034-35. Consequently, a

defendant could no longer obtain a merits review of an ineffectiveness claim that his post-

conviction counsel had failed or refused to pursue despite his unequivocal and articulated

desire that he do so. The Pennsylvania Supreme Court applied Jette retroactively, ending

Jones’s persistent efforts to have his claim considered on the merits.

      In his objections, Jones contends that the magistrate judge misapplied the

adequate bar doctrine. He argues that the Jette rule that precluded review of his claim by



                                            19
the PCRA Court on the merits was inadequate. He states that the procedural default of

his ineffective assistance for failure to impeach claim occurred at the PCRA level in June

2006, when his first PCRA attorney failed to raise and litigate the claim in his counseled

PCRA petition and when his new attorney failed to do so after replacing PCRA counsel

in November 2007. 34 Jones asserts that by invoking the Battle procedure, he overcame

default by securing a remand from the Superior Court.                    Jones relied on the Battle

procedure to present the claim that his PCRA counsel did not raise. He contends that

after the Superior Court remanded for an evidentiary hearing, the claim was on a path to

exhaustion, but he hit a dead end when the Pennsylvania Supreme Court abolished the

Battle procedure in Jette and then applied Jette retroactively to his case, precluding

exhaustion of his claim.

           Jones asserts that because the Jette rule was not announced until 2011, it was not

“firmly established, readily ascertainable, [or] regularly followed” at the time of the

purported default. 35 Thus, he argues, the Jette rule is plainly inadequate to bar federal

habeas review, permitting federal review of the merits of his claim de novo.

           After the Superior Court remanded the claim to the PCRA Court for an evidentiary

hearing and before Jette came down, Jones was in limbo. The claim he diligently pursued

was placed on hold while awaiting a decision in Jette. Had Jette not applied retroactively,

Jones would have had a merits review of his claim.

           Jones’s claim was not barred by a firmly established ban on hybrid representation.

He relied on a regularly followed procedure that had been available when he filed his pro



34 Supp.   Mem. of Law in Support Pet. for Writ of Habeas Corpus at 2-3 & n.2 (ECF 32).
35   Id. (quoting Szuchon, 273 F.23d at 325).


                                                    20
se claim. The claim was procedurally defaulted when the Pennsylvania Supreme Court

applied Jette to his case years later.

       The Jette rule was not clearly established when Jones presented his claim. On

the contrary, Jones followed the established Battle procedure in effect when he

repeatedly filed his pleadings to have his claim decided on the merits. Therefore, as

applied in his case, the Jette rule was not an adequate bar.

       As the Jette Court explained, the Superior Court in Battle had misinterpreted the

Supreme Court’s decision in Ellis, 626 A.2d 1137, which held that a criminal defendant

has no right to hybrid representation in either trial or appellate courts. It announced that

Ellis did not authorize, let alone mandate, the filing of a petition for remand seeking the

appointment of new counsel whenever a represented appellant alleges ineffectiveness of

his current counsel.    Jette, 23 A.3d at 1038. The court in Jette held that the Battle

procedure, as applied to pro se claims of appellate counsel’s ineffectiveness while that

counsel is still representing the appellant, “is in contravention of this Court’s long-standing

policy that precludes hybrid representation.” Id. at 1036 (citations omitted). Abolishing

the Battle procedure, the Jette Court dictated that any pro se pleading filed by a

represented PCRA petitioner is to be forwarded to counsel without commentary, and if

counsel still refuses to address the pro se issues, the petitioner’s only recourse is to

proceed pro se or retain counsel. Id. at 1042.

       The problem, as the Supreme Court saw it, was that contrary to the Superior

Court’s jurisprudence and understanding, hybrid representation had been barred since

1993 when the Pennsylvania Supreme Court decided Ellis. In Jette, the court reiterated

that principle. What instigated its restatement of the hybrid representation rule was the



                                              21
Superior Court’s Battle procedure permitting hybrid representation despite the Ellis

holding. The Battle procedure was consistently applied after Ellis and before Jette.

Between the Ellis and the Jette decisions, the ban against hybrid representation was not

firmly established, nor readily ascertainable. Had it been, the Pennsylvania Supreme

Court would not have had to issue the Jette decision, clarifying Ellis and abrogating the

Battle procedure.

       We conclude that Jones was precluded from asserting his ineffectiveness claim by

an inadequate procedural bar. Additionally, his procedurally defaulted claim that his trial

counsel was ineffective for failing to impeach was not exhausted because PCRA counsel

did not present it. Hence, Jones also relies on the Martinez exception.

       In Coleman, the Supreme Court held that post-conviction counsel’s negligence

does not establish cause excusing default. 501 U.S. at 753-54. In Martinez, the Supreme

Court announced a “narrow exception” to the Coleman rule. Martinez, 566 U.S. at 9. It

held that “[w]here, under state law, claims of ineffective assistance of trial counsel must

be raised in an initial-review collateral proceeding, a procedural default will not bar a

federal habeas court from hearing a substantial claim of ineffective assistance at trial if,

in the initial-review collateral proceeding, there was no counsel or counsel in that

proceeding was ineffective.” Id. at 17. The Court limited its holding to those cases where

state procedural law barred defendants from raising claims of trial counsel’s

ineffectiveness on direct appeal and instead required them to be first raised in an initial-

review collateral proceeding, the first collateral proceeding in which the claim could be

heard. Id at 18.




                                            22
       To qualify under the Martinez exception, the petitioner must satisfy three

requirements. He must show that: (1) the claim of ineffectiveness of trial counsel is

substantial, that is, it has “some merit”; (2) the default was caused by counsel’s

ineffectiveness or the lack of counsel on collateral review; and (3) state law requires a

petitioner to raise a claim of ineffectiveness in initial-review collateral proceedings rather

than on direct review. Id. at 14-17.

       The third requirement is satisfied. Pennsylvania requires a defendant to raise a

claim of trial counsel’s ineffectiveness on PCRA review. Thus, for the exception to apply,

Jones must show that: (1) the procedurally defaulted claim of trial counsel’s

ineffectiveness has “some merit;” and (2) post-conviction counsel was ineffective under

the Strickland standard.

       To satisfy the threshold requirement that his claim has “some merit”, the petitioner

must “show that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented

were adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003). This standard is not as demanding as a merits determination under

Strickland. “At this stage, what is important is that the underlying ineffective assistance-

of-trial-counsel is ‘substantial’, not that a petitioner has, in fact, been ‘prejudiced’ by trial

counsel’s deficient performance under Strickland.” Workman v. Superintendent Albion

SCI, 915 F.3d 928, 938 (3d Cir. 2019). Hence, for purposes of the Martinez analysis, the

standard for evaluating the underlying claim of trial counsel’s ineffectiveness is “less

exacting than Strickland prejudice.” Id. at 939.




                                               23
            So compelling was the ineffectiveness of trial counsel claim that the Superior Court

found that the prior inconsistent statements of the eyewitnesses “would corroborate the

defense theory that Jones was not the shooter and thus change the outcome of trial.” 36

It concluded that:

                    Had the jury heard this evidence, it may have cast serious
                    doubt on the veracity of the eyewitnesses. Without a hearing
                    on this issue, we are unable to discern whether counsel had
                    a reasonable basis for hinting at this evidence, but not
                    following through with it. 37

            Jones has demonstrated that his claim has some merit. He has shown that

reasonable jurists, a three-judge Superior Court panel, debated the issue. The panel, in

remanding for an evidentiary hearing, found the issue worthy of proceeding further.

            The Superior Court determined the issue was significant enough to instruct new

PCRA counsel to file an amended petition, and to carefully evaluate and analyze the

ineffectiveness claim rather than treat it as waived. After counsel did so, the Superior

Court, finding the claim substantial enough for further evaluation, remanded for an

evidentiary hearing on the ineffectiveness claim. 38

            There is no question the claim had substantial, not just some, merit. Thus, Jones

has satisfied the first requirement necessary to invoke the Martinez exception.

            The second Martinez requirement is that the petitioner must show that post-

conviction counsel was ineffective under the Strickland standard. If he fails to do so,

procedural default is not excused.


36 Jones     V at 3-4.
37 Id.   at 8.
38 As we have noted, an evidentiary hearing was not held because the Pennsylvania Supreme Court barred

consideration of the claim when it abrogated the Battle procedure.


                                                 24
       We analyze the ineffectiveness of counsel claim under the two-part Strickland test.

First, the petitioner must demonstrate that his attorney’s performance was deficient. He

must show that “counsel’s representation fell below an objective standard of

reasonableness,” considering all of the surrounding circumstances of the particular case

and the facts viewed at the time of counsel’s conduct. Strickland, 466 U.S. at 687-89.

Second, he must show that the deficient performance prejudiced him. Id. at 692. The

prejudice prong requires a showing that absent the deficient representation, a reasonable

probability exists that the result of the proceedings would have been different. Id. at 694.

A reasonable probability is one that is “sufficient to undermine confidence in the outcome.”

Id. In other words, the prejudice component focuses on whether counsel’s deficient

performance renders the result of the proceedings unreliable or fundamentally unfair.

Williams v. Taylor, 529 U.S. 362, 393 n.17 (2000). The test is one of probability, not

certainty.

       In his initial pro se petition, Jones did not specifically assert that his trial counsel

was ineffective for failing to impeach the two eyewitnesses. Instead, he couched his claim

as a weight of the evidence argument, citing the inconsistencies between the witnesses’

testimony and their earlier statements at the scene. But, while his petition was pending,

Jones filed a pro se request to amend it to add the claim for trial counsel’s failure to

impeach the witnesses by their earlier statements to the police. Consequently, his

appointed PCRA counsel knew or should have known from a review of the record that

Jones wanted to amend the petition to include the ineffectiveness claim for failure to

impeach. PCRA counsel did not do so. He ignored it. Consequently, the claim was not




                                              25
presented in the first PCRA proceeding because PCRA counsel failed to include it, not

because Jones failed to raise it. 39

          “There is a ‘strong presumption’ that an attorney’s decision to pursue some claims

and decline to pursue others is a tactical choice.” That presumption can be overcome “by

showing that counsel omitted significant and obvious issues while pursuing issues that

were clearly and significantly weaker.” Workman, 915 F.3d at 942 (quoting McKee v.

United States, 167 F.3d 103, 106 (2d Cir. 1999)).

          The omission of the ineffectiveness claim was not a tactical choice.                        At the

evidentiary hearing, PCRA counsel could not articulate a reason why he did not pursue

the claim. He did not suggest that it was a tactical choice. Accordingly, there was no

rational strategic basis for counsel’s failure to present the claim.

          Counsel failed to communicate with Jones before filing a counseled petition. He

neither met nor spoke with Jones. Although he did review trial counsel’s file, PCRA

counsel did not discuss the case with him. But, a review of the record would have

revealed that Jones himself had raised the issue before the PCRA Court in his pro se

petition to amend his petition and his pro se filing in the Superior Court. Consequently,

PCRA counsel, assuming he reviewed the record as he should have, was aware of the

issue. Hence, PCRA counsel could not deny he was on notice of the claim.

          Having been alerted to the issue, PCRA counsel had an obligation to determine

whether it had arguable merit before deciding not to include it in the amended petition.

He did not. Had he done so, he would have recognized, as the Superior Court did, that

the issue had merit. Yet, he could not explain why he did not present it. In short, the


39 The   PCRA Court inexplicably did not rule on the pro se motion to amend the petition to include the claim.


                                                      26
issue was not presented as a result of PCRA counsel’s lack of diligence, not an exercise

of judgment.

       Jones has rebutted the presumption that PCRA counsel’s failure to raise the issue

of trial counsel’s failure to impeach was a tactical choice. He has shown that counsel’s

performance was deficient. He has also demonstrated, as the Superior Court found, that

his underlying claim has some merit.          Therefore, the procedural default of his

ineffectiveness of trial counsel claim is excused under Martinez.

                       The Ineffectiveness of Trial Counsel Claim

       Having concluded that procedural default of the ineffectiveness claim is excused

by both an inadequate state procedural bar and the Martinez exception, we consider the

claim of trial counsel’s ineffectiveness. In doing so, we recognize the distinction between

claims that have been adjudicated on the merits and those that have not means the

difference between highly deferential AEDPA review and de novo review. Where the

state courts did not reach the merits of a claim or failed to examine the petitioner’s

constitutional claims in light of federal constitutional law, the claim is reviewed de novo.

Cone v. Bell, 556 U.S. 449, 772 (2009); Jacobs v. Horn, 395 F. 3d 92, 100 (3d Cir. 2005).

Thus, because the state court did not reach the merits of the ineffectiveness of trial

counsel claim, we shall review Jones’s ineffectiveness of trial counsel claim de novo.

Collins v. Sec’y of PA Dept. of Corrections, 742 F.3d 528, 544 (3d Cir. 2014) (citing Porter

v. McCollum, 558 U.S. 30 (2009) (“Because the state court did not decide whether [the

prisoner’s] counsel was deficient, we review this element of [his] Strickland claim de

novo.”); Appel v. Horn, 250 F.3d 203, 210 (3d Cir. 2001) (applying de novo review when




                                            27
Pennsylvania Supreme Court never considered petitioner’s constructive denial of counsel

claim, and instead treated claim as one of ineffective assistance of counsel)).

           Addressing trial counsel’s performance, Jones argues that counsel’s failure to

impeach the identification testimony of two eyewitnesses was objectively unreasonable.

He points to the inconsistencies and contradictions between their initial statements and

later testimony that were obvious to counsel.           Both Lyles and Rucker had given

descriptions of the shooter and his cohorts to the police officers at the scene shortly after

the shooting that were inconsistent with statements they later gave to detectives. Lyles

described the shooter to an officer at the scene as wearing a yellow jumpsuit. Rucker

also told another responding officer that one of the males “had a yellow jumpsuit on.” In

their more detailed statements to detectives later that day, neither stated that anyone was

wearing a yellow jumpsuit. Both told the detectives only two males were involved even

though they had told officers at the scene that there were three.

           At trial, Rucker and Lyles testified as eyewitnesses. Their trial testimony was not

consistent with their initial statements. Rucker testified that there were three males on

the corner before the shooting, and Khalil Rippy, whom he knew from school, was one of

them. On direct examination, Rucker testified that Jones, the only defendant on trial, and

another male came out of the alley immediately before the shooting. He testified that

Jones had been the shooter and he picked Jones’s photograph from an array at the police

station. 40

           On cross-examination, Rucker testified that he did not recall what Jones or anyone

else was wearing. He claimed he did not remember talking to the police at the scene. He


40 Sept.   8, 2000 Tr. at 56 (ECF 43-2).


                                               28
acknowledged he had given a statement at the police station, telling the police that there

were two males, one dark-skinned and the other light-skinned. He identified Jones as the

light-skinned one. 41 He also admitted having identified a photograph of Khalil Rippy as

one of the males standing on the corner when he and his friends first drove around the

block, but denied that Rippy was there when the shooting happened. 42

            Lyles testified that Edward Thomas was one of the three males on the corner

before the shooting and Jones was not there when they first arrived. 43 He identified Jones

and Thomas as the two males who later came out of the alley moments before the

shooting. He testified that Jones pulled a gun and started firing. He did not recall what

the shooter was wearing. 44 Nor did he remember having told the police at the scene that

the shooter was wearing a yellow jumpsuit.

            Lyles testified that at the police station he gave a statement identifying Jones as

the shooter. 45 Portions of that statement were read into the record, including the portion

where he stated that Jones had been wearing a dark blue hoody. 46

            On cross-examination, trial counsel questioned Lyles about his statement to police

at the crime scene:

                      Q:   Do you recall talking - do you recall at the scene talking
                           to any police officers who interviewed you?

                      A:   Not at the scene.

41 Id.   at 87-88.
42 Id.   at 110-11.
43 Id.   at 142-43.
44 Id.   at 149-52.
45 Id.   at 128-29.
46 Id.   at 153-54.


                                                   29
                      Q:     You don’t. Do you remember a Police Officer Brennan
                             who arrived on the scene?

                      A:     No.

                      ....

                      Q:     Do you recall - do you recall talking to an Officer
                             Brennan on the scene; is that what you're saying?

                      A:     Not that I remember, no.

                      Q:     You don’t recall telling him that -

                      A:     Yeah, yeah, that’s the cop that took me down to the
                             station. I do remember.

                      Q:     Do you remember telling him that one of the -- one of
                             the males had a yellow jumpsuit on with a blue hoody?

                      A:     Nope.

                      Q:     No. You don’t recall telling him that he had medium
                             complexion, he was about 5’10” to six feet tall?

                      A:     I probably told him his height, but I don’t know nothing
                             about no clothes he had on. . .

                      Q.     But you don’t recall telling him about a yellow jumpsuit?

                      A:     Nope.

                      Q:     So if he were to testify to that, would he be telling the
                             truth or would he be lying?

                      A:     Like I said, I don’t remember telling him he had on a
                             yellow jumpsuit. 47




47 Id.   at 160-62.


                                                     30
           At this point, defense counsel did not confront Lyles with the description he had

given Brennan. Counsel had Brennan’s statement that showed Lyles had told him the

shooter was wearing a yellow jumpsuit.

           The significance of the yellow jumpsuit is apparent in Riggins’s testimony which

demonstrated that Jones was not wearing a yellow jumpsuit but another man was. He

testified that, awakened by screaming, he looked out a second-story window. He saw

four men running down Kensington Avenue and turning left on Custer Street. He knew

three: “Tone” (Antonio Jones), Khalil Rippy, and Ed Thomas. He did not recognize the

fourth male. On direct examination, Riggins testified that he did not recall what the males

were wearing. But, on cross-examination, he remembered the fourth male, the one he

did not know, was wearing a yellow jumpsuit:

                   Q.      Did you see a boy, if you remember, someone wearing
                           a yellow jumpsuit?

                   A.      Yeah, I think one of them did have yellow on.

                   Q.      One of them had a yellow jumpsuit?

                   A.      Yeah.

                   Q.      And that one that you saw that had the yellow jumpsuit,
                           that the one whose name you didn't know?

                   A.      Yeah, I think so, yeah. 48

           Riggins’s testimony proved that Jones was not the man in the yellow jumpsuit.

Riggins, who knew Jones and whom he referred to as “Tone”, did not know the man in

the yellow jumpsuit. It was not Jones. Thus, his testimony taken together with Lyles’s




48 Sept.   11, 2000 Tr. at 33 (ECF 43-3).


                                                   31
and Rucker’s statements at the scene that the shooter wore a yellow jumpsuit eliminated

Jones as the shooter.

            Defense counsel did not call Sergeant Bradley or Officer Brennan to testify about

the statements taken from Rucker and Lyles at the scene immediately after the shooting.

Consequently, as the Superior Court later found, the jury did not hear the evidence that

could have “cast serious doubt on the veracity of the eyewitnesses” 49 and “would [have]

corroborate[d] the defense theory that Jones was not the shooter and thus change the

outcome of trial.” 50

            Once Lyles stated that he did not remember telling Officer Brennan that the shooter

had worn a yellow jumpsuit, defense counsel should have confronted him.                 Asking

whether the witness “remembered” giving that description itself did not establish that he

had given it.

            Counsel attempted to show that Lyles had described the shooter as wearing a

yellow jumpsuit by his follow-up question when he asked if the officer would be lying if he

testified Lyles had told him so. Then, having suggested that Lyles had given a description

of the shooter to Brennan that was inconsistent with his trial testimony, he did not call

Brennan to confirm that he had. Instead, counsel left the jury to conclude that there was

no factual basis for suggesting Lyles had described the shooter as having worn a yellow

jumpsuit which was inconsistent with his testimony. In short, the jury did not learn that

Lyles had given an earlier description of the shooter that did not fit Jones.




49 Jones    V at 8.
50 Id.   at 3-4.


                                                32
       In determining whether counsel’s performance was deficient, we start with “a

strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.” Strickland, 466 U.S. at 689. Counsel’s choices are presumed

to be part of a sound legal strategy even if it is not the most effective one.

       A petitioner “must overcome the presumption that, under the circumstances, a

challenged action might be considered sound trial strategy.”          Id. To overcome that

presumption, “a habeas petitioner must show either that: (1) the suggested strategy (even

if sound) was not in fact motivating counsel or, (2) that the actions could never be

considered part of a sound strategy.” Thomas v. Varner, 428 F.3d 491, 499 (3d Cir.

2005). The reasonableness of counsel’s actions must be assessed “on the facts of the

particular case, viewed as of the time of counsel’s conduct.” Horn, 395 F.3d at 102.

       At the scene immediately after the shooting, Lyles and Rucker had identified the

shooter as wearing a yellow jumpsuit. At trial, they identified the shooter as Jones, but

did not testify he was in a yellow jumpsuit. Neither knew Jones before the shooting.

Riggins, who knew Jones, testified he was not wearing a yellow jumpsuit. Someone else

was. The jury never heard that Lyles and Rucker had reported that the shooter had worn

a yellow jumpsuit. Considering these statements at the scene coupled with Riggins’s

testimony that Jones was not the man in the yellow jumpsuit, the jury could have

concluded that Jones was not the shooter.

       There was no reasonable strategic reason for not calling Bradley and Brennan to

testify as to the statements Lyles and Rucker had made at the scene. Trial counsel gave

two reasons for not calling them: “. . . I thought that I’d already impeached the testimony




                                             33
of those witnesses [Lyles and Rucker]. And I wasn’t gonna call the police.”51 His first

reason was based on his misunderstanding of what was happening at the trial at that

time. Revealing that he appreciated the significance of the statements as impeachable

evidence, he testified, “I would think that the statements were introduced into evidence.”52

They were not. His second reason was that calling police for the defense “is a dangerous

thing to do.” 53 He explained that he did not trust the police witnesses to tell the truth.

Although he did not bluntly characterize his decision that strongly, it is clear that is what

he meant. That concern was not real. The statements were memorialized in the police

reports the officers had prepared and their own statements to detectives. They could not

have credibly retracted them.

            Trial counsel did not have an understanding of the evidence or the discovery

material.         He simply missed or misread the significance of the yellow jumpsuit. In

explaining his not calling Bradley, he stated: “So, why would I call Sergeant Bradley to

say that Antonio Jones was wearing a yellow jumpsuit when the people who were there

present said, they don’t remember and didn’t know.” 54           This explanation reveals a

misapprehension of evidence at trial.

            First, Bradley could not have credibly testified that Jones was wearing the yellow

jumpsuit. He was not there and no witness had told him that. Second, the witnesses who

were there reported that the shooter was wearing a yellow jumpsuit. No one ever reported




51 June    17, 2015 Evid. Hrg. at 15 (ECF 46).
52 Id.   at 22.
53 Id.   at 24.
54 Id.   at 40.


                                                 34
that Jones was wearing a yellow jumpsuit. Lyles had not told Bradley that Jones was

wearing a yellow jumpsuit. Bradley could not have testified Lyles had identified the man

in the yellow jumpsuit as Jones.

          Bradley, at the scene of the shooting, broadcasted flash information on police

radio, reporting that the shooting was committed by two males and “one of them was

wearing a yellow jumpsuit.” He repeated the same information in the same message.

Thirty-two minutes later, he again stated the witness had described a man in a yellow

jumpsuit.

          Similarly, Brennan’s report about what Lyles had told him about the shooter

wearing a yellow jumpsuit was recorded on a 75-48 Incident Report and his formal written

statement to a detective. In his statement, Brennan said that Lyles described the shooter

as “wearing a yellow jumpsuit with a blue hoodie.” 55

          In addition to erroneously believing that the initial statements had been introduced,

counsel did not understand what evidence had been presented.                  He offered this

explanation: “I’m not calling police officers to contradict civilians, who are on the street

who are clearing my client . . . plain and simple, I am not doing that.”56 Lyles and Rucker,

who had not identified Jones in their statements to the officers at the scene, did not “clear”

Jones in their later statements to detectives or in their trial testimonies. On the contrary,

they were eyewitnesses who identified him at trial as the shooter. Their statements at the

scene, given outside the presence of each other, identified the shooter as dressed in a

yellow jumpsuit. Coupled with the testimony of Riggins that Jones was not wearing a



55 P/O   Brennan IIR at 2 (ECF 48-4).
56 June   17, 2015 Evid. Hrg. at 48-49.


                                               35
yellow jumpsuit but another man was, their statements at the scene did not contradict

anyone but themselves.

       Although trial counsel explained another reason he did not call the officers was his

distrust of police witnesses, he did call two other police witnesses at trial. Under these

circumstances, the reason counsel gave at the evidentiary hearing (his reluctance to call

police witnesses) did not actually motivate his decision not to call Officers Brennan and

Bradley.

       Trial counsel’s proffered explanation for why he did not call Bradley and Brennan

to impeach the eyewitnesses does not show or even suggest his decision was part of a

sound trial strategy. His first explanation does not rest on a strategic choice. Counsel

apparently thought he had impeached the witnesses when he had not and that their

inconsistent statements had been introduced when they had not. His second reason –

that he was wary of calling police witnesses – did not actually motivate his decision

because he did call two police witnesses.

       Given the facts of this particular case and assessing them at the time of trial

counsel’s conduct, we conclude that trial counsel’s performance fell below an objective

standard of reasonableness.      Thus, we find that Jones has satisfied the deficient

performance part of the Strickland test.

       Showing that counsel’s performance is deficient is not enough for habeas relief.

The petitioner must also demonstrate a reasonable probability that the result of his trial

would have been different had his attorney not erred. A “reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at

669.



                                            36
            Trial counsel’s failure to use their prior inconsistent statements to impeach the

eyewitnesses prejudiced Jones. As the Superior Court pointed out, the identification of

Jones as the shooter was central to the prosecution and the prior statements cast doubt

on that identification. The Superior Court unequivocally concluded that “[h]ad the jury

heard this evidence, it may have cast serious doubt on the veracity of the eyewitnesses.” 57

It further opined that because the prior inconsistent statements would have corroborated

the defense theory, their admission could have “change[d] the outcome of [the] trial.” 58

            Whether the witnesses had reported that the shooter was garbed in a yellow

jumpsuit was critical to the defense. If the shooter was wearing a yellow jumpsuit and

Jones was not wearing a yellow jumpsuit, he was not the shooter. If Jones was not the

shooter, he was misidentified. The failure to present this evidence prejudiced the defense

and, as the Superior Court found, 59 its presentation could have resulted in a different

outcome. The guilty verdict was, at least, unreliable. Therefore, Jones has demonstrated

that he was prejudiced by trial counsel’s deficient performance in failing to impeach the

eyewitnesses by their prior statements.

                                               Conclusion

            Procedural default of the claim for ineffectiveness of trial counsel for failure to

impeach the eyewitnesses is excused under both the inadequate bar rule and the

Martinez exception.         On de novo review, Jones has shown that his trial counsel’s


57 Jones     V at 8.
58 Id.   at 4.
59 Although the state court did not reach the merits of the ineffectiveness claim, it did make findings bearing
on the issue. Specifically, the Superior Court found that had the prior statements to the officers at the scene
been presented to the jury, the outcome of the trial may have been different. This finding was not an
unreasonable application of the facts or the law.


                                                      37
performance was deficient and he was prejudiced by it. Therefore, we shall conditionally

grant a writ of habeas corpus.




                                        /s/ TIMOTHY J. SAVAGE J.




                                          38
